DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, and 22 are objected to because of the following informalities:  
CLAIM 1:
In line 9, replace “sensor” with --orientation subsystem--.
CLAIM 13:
Delete lines 16 and 17.
CLAIM 22:
In line 8, replace “sensor” with --orientation subsystem--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al (2019/0324074).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In re Claims 1 and 13, Thompson teaches a system configured to detect a falling conductor in an electric power system, the system as seen in Figure 6 comprising: 
a broken conductor detector (640) to couple to an electrical conductor, comprising: 
an orientation subsystem (646) to determine: 
a first orientation in three axes of the broken conductor detector at a first time (paragraph 37, “rest acceleration values”); 
and a second orientation in three axes of the broken conductor detector at a second time (paragraph 37, “detected acceleration”); 
a processing subsystem (656) in communication with the sensor, the processing subsystem to: 
receive the first orientation in three axes and the second orientation in three axes (paragraphs 37 and 55); determine an acceleration in at least one axis of the three axes based on the first orientation and the second orientation (paragraphs 37-39); determine that the acceleration exceeds a threshold (paragraph 38); and generate a signal based on the acceleration exceeding the threshold (paragraphs 38-40 and 55); 
and a broken conductor detector communication subsystem to transmit the signal (642, paragraph 50); 
and an intelligent electronic device (IED) (608), comprising: 

and a protective action subsystem (614) configured to issue a command to interrupt the flow of electric power through the conductor based on the signal (paragraph 48).
In re Claims 2 and 14, Thompson teaches the processing system representing the orientations as a plurality of vectors (paragraphs 37-39).
In re Claims 3 and 15, Thompson teaches the processing system generates a sum of the plurality of vectors and compares the sum of the plurality of vectors to the threshold (paragraphs 37-39).
In re Claims 4 and 16, at a rest acceleration, the only acceleration present would be that of gravity as seen in Figure 4.
In re Claims 5 and 17, Thompson teaches that the broken conductor detector is mounted to the line in proximity to a pylon 622 as seen in Figure 6.
In re Claim 8, the first orientation comprises a rest vector generated at a time of commissioning (paragraph 37).
In re Claims 9 and 20, the threshold is selected to accommodate expected motion of the broken conductor detector due to wind (paragraph 35).
In re Claim 10, Thompson teaches a location subsystem 618 (paragraph 49).
In re Claims 11 and 21, Thompson teaches the system detects that the system is in a free-fall condition and transmits the signal before coming to rest (paragraph 36).
In re Claim 12, Thompson teaches an electrical monitoring subsystem to detect a change in a current flow through the electrical conductor; wherein, the signal is further based on the change in the current flow through the electrical conductor (paragraph 45).
In re Claim 22, Thompson teaches a system configured to detect a falling conductor in an electric power system, the system as seen in Figure 6 comprising: 
a broken conductor detector (640) to couple to an electrical conductor, comprising: 
an orientation subsystem (646) to determine: 
a first orientation in three axes of the broken conductor detector (paragraph 37, “rest acceleration values”); 
and a second orientation in three axes of the broken conductor detector (paragraph 37, “detected acceleration”); 
a processing subsystem (656) in communication with the orientation subsystem, the processing subsystem to: 
receive the first orientation in three axes and the second orientation in three axes (paragraphs 37 and 55); determine a change from the first orientation and the second orientation (paragraphs 37-39); determine that the changes 
and a broken conductor detector communication subsystem to transmit the signal (642, paragraph 50); 
and an intelligent electronic device (IED) (608), comprising: 
an IED communication subsystem configured to receive the signal (612, paragraph 46); 
and a protective action subsystem (614) configured to issue a command to interrupt the flow of electric power through the conductor based on the signal (paragraph 48).
Allowable Subject Matter
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejectedThompson et al (2019/0324074).
In re Claims 6 and 18, Thompson teaches placing the broken conductor detector 640 a distance from the pylon 622, but not specifically at a distance that is less than a height of the pylon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the broken conductor detector at a distance that is less than the height of the pylon to prevent the detector from hitting the ground and experiencing damage in the event that the conductor does break.  
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 7 and 19, Thompson teaches the communication subsystem 642, but fails to teach a first and second antenna for the first and second orientation, respectively, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al (2017/0350932) and Chan et al (2014/0136140) teach detecting a broken conductor via orientation data from an accelerometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/13/21